 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK

 JAQUINDA COLEMAN,

               Plaintiff,

        v.
                                                           DECISION AND ORDER
 THE CITY OF NIAGARA FALLS, KENNETH
 REDMOND, JOHN DOE Nos. 1-10, whose
                                                                  09-CV-157S
 identities are unknown, except to the extent
 that they are employees of the CITY OF
 NIAGARA FALLS and/or members or
 personnel of the Police Department of the
 CITY OF NIAGARA FALLS,

               Defendants.



                                    I. INTRODUCTION

       In this action, the attorney who first represented the plaintiff in this case asks this

Court to exercise ancillary jurisdiction over the fee dispute between his current firm and

the firm that subsequently represented Plaintiff up to the successful settlement of her

case. The parties agree that attorneys’ fees should be based on a percentage of the work

performed on the file, but dispute the proper percentage for Plaintiff’s initial attorney, F.

David Rusin, and his current firm, the Mattar firm.



                                   II. BACKGROUND

       The following facts are undisputed. In February 2008, Plaintiff Jaquinda Coleman

was struck on the head in an encounter with Niagara Falls police officer Kenneth

Redmond. (Amended Complaint, Docket No. 46 at p. 5.) She initially retained F. David

Rusin, then associated with J. Michael Hayes, to represent her in a civil rights and
                                              1
personal injury case. (Docket No. 180-1 at p. 2.)

       In representing Plaintiff, Mr. Rusin met with Plaintiff and her family; filed a notice

of claim and attempted to coordinate her appearance at a General Municipal Law 50-h

examination; helped secure representation by Joel Daniels, Esq., in a related criminal

matter; prepared and filed a summons and complaint; brought a “motion for default

judgment;” prepared an opposition to Defendants’ motion to vacate the entry of default;

and filed a motion to withdraw as counsel on February 1, 2010. (Docket No 23; Docket

No. 180-1 at p. 2-3.) Mr. Rusin spent approximately 20 attorney hours on the case, and

legal assistants expended nearly 12 hours. (Docket No. 180-1 at p. 8.)

       When Mr. Rusin joined the Mattar firm, in December 2008, Plaintiff executed a new

retainer agreement with the Mattar firm. (Docket No. 180-1 at p. 2.) At that time, J. Michael

Hayes delegated the Mattar firm to receive attorneys’ fees from Mr. Rusin’s work. (Docket

NO. 180-1 at p. 2.)

       In early 2010, Plaintiff sought the representation of HoganWillig in her case. No

party asserts that this was for cause. HoganWillig took over her representation in

February 2010, and continued until a successful settlement in November 2015. When

HoganWillig took on the case, it reimbursed the Mattar firm $536.00 for disbursements,

but did not provide attorneys’ fees. (Docket No. 180-1 at p. 3.)

       At HoganWillig, plaintiff was represented by Steven Cohen, head of litigation,

assisted by three other experienced attorneys. (Docket No. 183-1 at p. 3.) In representing

Plaintiff, HoganWillig: filed two amended complaints; prepared and filed other pleadings

and motions; responded to Defendants’ motions, including a motion for summary

judgment; prepared stipulations, memoranda, and trial briefs; engaged in pre-trial

                                             2
discovery; and participated in settlement arbitration. (Docket No. 183-1 at p. 4.)

       HoganWillig ultimately reached a settlement of $350,000. (Docket No. 183-1 at p.

7.) HoganWillig spent 494.3 documented hours on Plaintiff’s case. (Docket No. 183 at p.

7.)

       After the resolution of the case, the Mattar firm filed a motion for attorneys’ fees,

seeking 40% of total attorneys’ fees in the case. (Docket No. 180.) The two law firms

attempted to reach an agreement on the distribution of attorneys’ fees, even

participating—unsuccessfully—in mediation on the subject. (See Docket No. 186.) Before

this Court is the Mattar firm’s motion, and HoganWillig’s response.



                                      III. DISCUSSION

       Mr. Rusin argues that he and his current law firm merit 40% of the total attorneys’

fees in this matter. Rusin argues that he spent around two years representing Plaintiff,

and filed a complaint and other motions on her behalf.

       HoganWillig argues that 40% is an excessive proportion of the fees, given that

HoganWillig performed the bulk of the legal work in the case, and that its expert

representation led to the successful settlement for Plaintiff.



A.     Ancillary Jurisdiction

       “[I[n any civil action of which the district courts have original jurisdiction, the district

courts shall have supplemental jurisdiction over all other claims that are so related to

claims in the action within such original jurisdiction that they form part of the same case

or controversy…” 28 U.S.C. § 1367(a).

                                                3
       The Second Circuit has stated that “[w]henever a district court has federal

jurisdiction over a case, it retains ancillary jurisdiction after dismissal to adjudicate

collateral matters such as attorney’s fees.” Borg v. 86th & 3rd Owner, LLC, No. 08 CIV.

05913 RJH, 2012 WL 234383, at *6 (S.D.N.Y. Jan. 24, 2012) (quoting In re Austrian &

German Bank Holocaust Litig., 317 F.3d 91, 98 (2d Cir.2003)). “[A]ncillary jurisdiction is

intended ‘to permit disposition of claims that are, in varying respects and degrees,

factually interdependent by a single court, and ... to enable a court to function

successfully, that is, to manage its proceedings, vindicate its authority, and effectuate its

decrees.’” Garcia v. Teitler, 443 F.3d 202, 208 (2d Cir.2006) (quoting Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 379–80, 114 S. Ct. 1673, 128 L. Ed. 2d 391

(1994)). “A court may also rely on ancillary jurisdiction to resolve a dispute among

attorneys regarding the proper apportionment of fees earned during a case within the

court's jurisdiction, even if the dispute does not directly involve a party to the dismissed

action.” Borg, 2012 WL 234383, at *6, citing Wagner & Wagner, LLP v. Atkinson, Haskins,

Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 90 (2d Cir.2010).

       Because the present dispute over attorneys’ fees is collateral to the original case,

this Court will exercise ancillary jurisdiction over the fee dispute between the law firms

which represented the plaintiff in the underlying action.

B.     Distribution of Attorneys’ fees

       1. Legal Standards

       New York Judiciary Law § 475 provides that “an attorney who appears for a party

has a lien upon his or her client's cause of action, claim or counterclaim, which attaches

to a verdict, report, determination, decision, award, settlement, judgment or final order in
                                             4
his or her client's favor, and the proceeds thereof in whatever hands they may come; and

the lien cannot be affected by any settlement between the parties before or after

judgment, final order or determination. The court upon the petition of the client or attorney

may determine and enforce the lien.”

       In accordance with New York law, where a client discharges a lawyer “without

cause and prior to the conclusion of the case, ... [the attorney] may recover either (1) in

quantum meruit, the fair and reasonable value of the services rendered, or (2) a

contingent portion of the former client's ultimate recovery, but only if both of the parties

have so agreed.” Crout v. Haverfield Int'l, Inc., 348 F. Supp. 3d 219, 229 (W.D.N.Y. 2018)

(citing Universal Acupuncture Pain Servs., P.C. v. Quadrino & Schwartz, P.C., 370 F.3d

259, 263 (2d Cir. 2004)).

       Similarly, in a dispute between attorneys over fees, “[t]he outgoing attorney may

elect to take compensation on the basis of a presently fixed dollar amount based upon

quantum meruit for the reasonable value of services or, in lieu thereof, the outgoing

attorney has the right to elect a contingent percentage fee based on the proportionate

share of the work performed on the whole case.” Lai Ling Cheng v. Modansky Leasing

Co., 73 N.Y.2d 454, 458, 539 N.E.2d 570 (1989). “The percentage may be fixed at the

time of substitution but, … is better determined at the conclusion of the case when such

factors as the amount of time spent by each lawyer on the case, the work performed and

the amount of recovery can be ascertained.” Id.

       The factors for a court to consider in determining the division of attorneys’ fees are:

(1) “the time and labor spent by each” attorney or firm, as well as “the actual work

performed” by each; (2) “the difficulty of the questions involved” and “the skill required to

                                              5
handle the matter”; (3) each “attorney's skills and experience”; and (4) “the effectiveness

of counsel in bringing the matter to resolution.” Borg v. 86th & 3rd Owner, LLC, No. 08

CIV. 05913 RJH, 2012 WL 234383, at *7 (S.D.N.Y. Jan. 24, 2012) (citing Buchta v. Union–

Endicott Cent. Sch. Dist., 296 A.D.2d 688, 689–90, 745 N.Y.S.2d 143 (N.Y.3d Dep't

2002)).

       2. 10% is an appropriate proportion of fees for the Mattar firm

       Here, the parties agree that attorneys’ fees should be based upon a percentage of

the work performed on the file. (Docket No. 180-12 at p. 4, citing Lai Lang Cheng, 73 NY

2d at 458). Mr. Rusin requests 40% of the fees. HoganWillig asks this Court to reduce

Mr. Rusin’s recovery for non-legal ministerial tasks that did not further the client’s cause,

and suggests a 5% maximum recovery.

       As summarized in Mr. Rusin’s affirmation, he spent at least 20 attorney hours on

the case, and legal assistants expended nearly 12 hours. (Docket No. 180-1 at p. 8.) The

work Mr. Rusin performed consisted of: meeting with Plaintiff and her family; filing a notice

of claim and attempting to coordinate her appearance at a General Municipal Law 50-h

examination; helping secure Plaintiff’s representation by Joel Daniels, Esq., in a related

criminal matter; preparing and filing a summons and complaint; bringing a “motion for

default judgment;” preparing an opposition to Defendants’ motion to vacate the entry of

default; and filing a motion to withdraw as counsel on February 1, 2010. (Docket No 23;

Docket No. 180-1 at p. 2-3.) Mr. Rusin represented Plaintiff for approximately two years.

       HoganWillig asserts that it spent a total of 494.3 documented hours. (Docket No.

183 at p. 7.) HoganWillig claims that, because it was not billing Plaintiff by the hour, it did

not scrupulously record hours, and that the actual hours spent are much higher. (Docket

                                              6
No. 183-1 at p. 4.) This included filing two amended complaints, numerous other

pleadings, motions, responses to motions, stipulations, and memoranda, and engaging

in trial preparation, pre-trial discovery, and settlement arbitration. (Docket No. 183-1 at p.

4.) HoganWillig took over Plaintiff’s representation in February 2010, and represented her

to the brink of trial, ultimately reaching a settlement of $350,000 in November 2015.

(Docket No. 183-1 at p. 7)

       HoganWillig points to the extensive qualifications of lead attorney Steven Cohen,

including expertise in civil rights cases like Plaintiff’s. (Id. at p. 5-6.) Overall, HoganWillig

points to the disparity in time, level of work performed, and qualifications of counsel as

factors for this Court to consider.

       This Court finds that Mr. Rusin spent 6% of the total hours, while HoganWillig spent

94% of the total hours. As to the difficulty of the questions and the skill required, this Court

notes that Mr. Rusin filed a summons and complaint, while HoganWillig filed several

amended complaints and defended against a motion for summary judgment. This factor

favors HoganWillig, although this Court recognizes the work required in the initial

development of a case. As to each attorney’s skill and experience, Mr. Rusin does not

state the level of his expertise or litigation experience. HoganWillig asserts that Mr.

Cohen, who led the case, is a highly experienced litigator, and that he had 3 experienced

attorneys assisting him. (Docket No. 183-1 at p. 5-7.) This factor favors HoganWillig. In

terms of effectiveness of counsel in bringing the matter to resolution, this factor also

appears to favor HoganWillig.

       Taking these factors into consideration, this Court finds that Mr. Rusin is entitled

to 10% of the attorneys’ fees, commensurate with the proportion of time he spent and

                                               7
with his efforts in initiating and maintaining Plaintiff’s case. The total settlement of

$350,000 resulted in attorneys’ fees of $110,050.63. This Court therefore grants the

Mattar firm $11,005.00 in attorneys’ fees for the work performed by Mr. Rusin in this case.




                                      CONCLUSION

         For the reasons stated above, the motion for this Court to exercise ancillary

jurisdiction and to award attorneys’ fees is granted.



                                     IV. ORDERS

         IT HEREBY IS ORDERED, that the Motion for this Court to Exercise Ancillary

 Jurisdiction and Grant Reasonable Attorneys’ fees (Docket No. 180) is GRANTED.

         IT FURTHER IS ORDERED, that the Mattar firm is granted 10% of the attorneys’

 fees in this case, or $11,005.00.

         IT FURTHER IS ORDERED, that HoganWillig shall disburse said amount to the

 Mattar firm from the attorneys’ fees it received in this case.



         SO ORDERED.

Dated:         March 1, 2020
               Buffalo, New York


                                                            s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                        United States District Judge




                                             8
